         Case 1:21-mc-00364-ER Document 33 Filed 05/25/21 Page 1 of 24




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 In re Application of POLYGON GLOBAL
 PARTNERS LLP for an Order Pursuant to 28
 U.S.C. § 1782 to Conduct Discovery for Use
 in a Foreign Proceeding,                                    OPINION AND ORDER

                        Petitioner.                               21 Misc. 364 (ER)



 RAMOS, D.J.:

        Petitioner Polygon Global Partners (“Polygon”), an investment fund manager, brought

this action pursuant to 28 U.S.C. § 1782, seeking leave to serve subpoenas on the subsidiary of

an American global investment company, Kohlberg Kravis Roberts & Co. LP (“KKR”), and two

individuals, Jason Carss and Terence Gallagher (collectively, “Respondents”). The Court

granted Polygon’s petition, and Respondents moved to quash the subpoenas. For the reasons

discussed below, the Court DENIES the motion as to KKR and Gallagher but GRANTS it as to

Carss. The parties are further instructed to meet and confer for the purposes of entering into a

protective order, as described in more detail in this Opinion.

   I.      BACKGROUND

           a. The Instant Application

        Polygon is an investment fund manager that manages $1.4 billion on behalf of investors.

Doc. 12-5. It manages two funds that owned minority shares and swap interests in MasMovil, a

Spanish telecommunications company. Doc. 11, Memorandum in Support of Polygon’s Ex

Parte Application Pursuant to 28 U.S.C. § 1782, at 1. Polygon is currently challenging two

decisions of the National Securities Market Authority (Comisión Nacional del Mercado de

Valores, or “CNMV”) regarding the takeover and subsequent delisting of MasMovil. These
         Case 1:21-mc-00364-ER Document 33 Filed 05/25/21 Page 2 of 24




cases are pending in the National High Court of Spain (the “High Court”).

           b. The Takeover and Delisting of MasMovil

       Until recently, MasMovil was a public company domiciled in Spain. Id. at 3. On June 1,

2020, a company called Lorca launched an offer for all the shares of MasMovil at 22.50 EUR per

share. Doc. 21, Decl. of Rafael Cristobal Murillo Tapia and Manuel Vélez Fraga

(“Murillo/Vélez Decl.”), at ¶ 8. Under Spanish law, a company proposing the delisting of its

own shares from Spanish exchanges would ordinarily have to launch a mandatory takeover bid

for the whole capital share of the company. Id. at ¶ 7. However, this is not necessary if a

takeover bid has previously been made for the capital of the target company and the company

pursuing the bid: (1) clearly expresses its intention to pursue the delisting of the shares of the

takeover target following completion of the bid; (2) justifies the price through a valuation report;

and (3) offers a standing purchase order, at the same price as the takeover bid, for the sale of

shares not already held by the bidder. Id. at ¶ 7.       Lorca acquired and delisted MasMovil’s

shares through this latter approach (the “MasMovil transaction.”). Id.

       The CNMV authorized the takeover bid on July 29, 2020 (the “Takeover Decision”). Id.

at ¶ 8. Lorca’s offer was subsequently accepted by holders of approximately 86.4% of

MasMovil’s shares on September 19, 2020. Id. Following the standard purchase order at 22.50

EUR per share, holders of an additional 12.8% of MasMovil’s share capital sold their shares,

leaving Lorca as holder of approximately 99.2% of MasMovil’s share capital. Id. at ¶ 9.

       MasMovil then approved the delisting of its shares from Spanish stock exchanges at a

shareholder meeting held on October 26, 2020. Id. at ¶ 11. The same day, it sought

authorization from the CNMV to delist its shares. Id. The CNMV authorized this delisting on

October 30, 2020 (the “Delisting Decision”). Id. at ¶ 12.



                                                     2
           Case 1:21-mc-00364-ER Document 33 Filed 05/25/21 Page 3 of 24




             c. The Spanish Proceedings

        The CNMV’s decisions are subject to judicial review. Polygon has initiated two

proceedings in front of the Spanish National High Court: One challenging the CNMV’s

Takeover Decision, and one challenging its Delisting Decision.1 Polygon alleges that the CNMV

violated Spanish law, including “by authorizing the takeover (1) at an inadequate price; (2)

without adequately reviewing relevant background materials; (3) based on a superficial analysis

of relevant valuation information; and (4) while failing to take into account certain conflicts of

interest.” Doc. 11 at 6.

                      i. Information Sought from KKR

        Polygon seeks to serve subpoenas on KKR, an investment firm with an office in New

York, for use in the Spanish Proceedings. KKR is an indirect owner of Lorca. Doc. 12-5 at 1.

n.3. Polygon alleges that KKR was involved in analyzing and formulating the Lorca bid. Doc.

11 at 4. It also alleges that KKR was one of several signatories to certain “additional

compensation” agreements with MasMovil shareholders, which are at issue in the Spanish

Proceedings. Id.

        The subpoenas request a wide variety of information related to the valuation of the take-

over, including: Materials related to a PricewaterhouseCoopers (“PwC”) valuation report and a

fairness opinion rendered by Goldman Sachs, documents relating to MasMovil board meetings

concerning the transaction, and communications with the CNMV concerning MasMovil. See

Doc. 19, Memorandum in Support of Resp. Motion to Quash, App’x A. Polygon also seeks

deposition testimony on this topic from Jason Carss, KKR’s Managing Director of Legal, and

Terence Gallagher, KKR’s Managing Director of Finance. Doc. 11 at 4.


1
 The Court will refer to these as the “Takeover Challenge” and “Delisting Challenge,” respectively, and collectively
as the “Spanish Proceedings.”

                                                         3
         Case 1:21-mc-00364-ER Document 33 Filed 05/25/21 Page 4 of 24




                     ii.     The Takeover Challenge

       Polygon brought the Takeover Challenge on September 30, 2020. Doc. 21 at ¶ 25.

Under Spanish law, an appellant (in this case, Polygon) may institute a “judicial administrative

proceeding” challenging a government determination by filing a brief “application of claim.” Id.

at ¶ 15. The court will then request the government entity to submit the administrative file

supporting its decision. Id. at ¶ 16. This file is shared with the appellant, which must then file a

“statement of claim” with the court within 20 days of its receipt of the administrative record. Id.

at ¶ 17. However, if the appellant determines that the administrative file is incomplete, it may

file a motion to augment the file, which stays the appellant’s deadline to file the statement of

claim. Id. at ¶ 18. The Spanish court will ultimately rule on whether the material with which an

appellant seeks to augment the record will be admitted. Id. ¶ 20.

       On October 28, 2020, Polygon was granted access to the CNMV’s administrative file in

the Takeover Challenge, and subsequently requested that the file be augmented with numerous

documents. Id. at ¶ 26. Much of the information sought by Polygon as part of its request

overlaps with the information sought through the subpoenas in the instant case. See Doc. 19 at

App’x 1. The High Court first granted Polygon’s request to augment the record, but reversed its

decision on January 15, 2021 following a reconsideration request. In this decision, it held that

“[Polygon] did not prove that the documents missing from the administrative case files . . .

prevent it from exercising its right to defense . . . .” See Doc. 21-3 at 9. Polygon did not appeal

this decision, and is now awaiting the High Court’s decision on other discovery determinations.

Doc. 21 at ¶¶ 31–33.

                     iii.    The Delisting Challenge

       Polygon brought the Delisting Challenge on November 25, 2020, and was granted access



                                                  4
           Case 1:21-mc-00364-ER Document 33 Filed 05/25/21 Page 5 of 24




to the CNMV’s administrative file on January 20, 2021. Doc. 21 at ¶ 34. Polygon again

requested to augment the administrative file with certain documents on January 22, 2021, though

it made this request regarding a much narrower set of documents than in its analogous request in

the Takeover Challenge. Id. at ¶ 35. The High Court has not yet rendered a decision on this

request.

       Once the High Court rules, Polygon will have 18 business days to file its statement of

claim. Id. at ¶ 38. Polygon intends to introduce the requested materials into evidence in the

Delisting Proceeding with its statement of claim. Doc. 13, Decl. of Jesús Almoguera García, at ¶

25. However, it also argues that, to the extent it is unable to introduce these materials directly

into the proceedings, such materials would still aid its analysis of the CNMV’s decisions, and

could potentially support expert submissions. See Doc. 25, Pet’rs. Opp. at 7.

                     iv.     The Section 1782 Proceedings

       Polygon moved ex parte for leave to serve these subpoenas on March 23, 2021. The

Court granted its application on March 25, 2021, and set a schedule for the parties to meet and

confer to address any objections to the subpoenas, as well as a schedule for moving papers

regarding any motion to quash. Doc. 14. Respondents filed this motion to quash on April 16,

2021. Doc. 18.

       Attached to Respondents’ moving papers is a letter to the CNMV from Carss and Thomas

Weber, managing partner of another KKR-affiliated entity, advising it of this action and seeking

“[its] opinion or, where appropriate, express authorization to provide the aforementioned

[discovery].” Doc. 20-1 at 9. The CNMV responded the next day, stating that “[t]he request

made before [the Court] should be rejected in its entirety,” citing Polygon’s prior attempt to

request similar information in the Takeover Challenge, as well as confidentiality concerns. Doc.



                                                  5
          Case 1:21-mc-00364-ER Document 33 Filed 05/25/21 Page 6 of 24




20-2 at 10.

         Polygon has also initiated a similar § 1782 action in the District of Rhode Island, seeking

discovery from Providence Equity Partners, an entity that is also an indirect owner of Lorca. See

Doc. 31. On May 11, 2021, the Honorable William E. Smith, U.S. District Judge for the District

of Rhode Island, denied Providence Equity Partners’ motion to quash in that proceeding. See In

re Polygon Global Partners LLP, No. 21 Misc. 007 (WES), 2021 WL 1894733 (D.R.I. May 11,

2021).

   II.        LEGAL STANDARD

         Under 28 U.S.C. § 1782(a), “[t]he district court of the district in which a person resides or

is found may order him to give his testimony or statement or to produce a document or other

thing for use in a proceeding in a foreign or international tribunal, including criminal

investigations conducted before formal accusation.” To obtain a court order for discovery under

Section 1782, an applicant must establish the following:

         “(1) that the person from whom discovery is sought reside[s] (or [can] be found) in the
         district of the district court to which the application is made,

         (2) that the discovery [is] for use in a proceeding before a foreign tribunal, and

         (3) that the application [is] made by a foreign or international tribunal or ‘any interested
         person.’”

         In re Edelman, 295 F.3d 171, 175–76 (2d Cir. 2002) (citation omitted).

         If these statutory factors are met, the Court “may grant discovery under § 1782 in its

discretion.” Kiobel v. Cravath, Swaine & Moore LLP, 895 F.3d 238, 244 (2d Cir. 2018) (citation

omitted). “To guide district courts in the decision to grant a Section 1782 petition, the Supreme

Court in Intel [Corp. v. Advanced Micro Devices, Inc.], 542 U.S. 241 [(2004)], discussed non-

exclusive factors . . . to be considered in light of the ‘twin aims’ of Section 1782: ‘providing



                                                   6
            Case 1:21-mc-00364-ER Document 33 Filed 05/25/21 Page 7 of 24




efficient means of assistance to participants in international litigation in our federal courts and

encouraging foreign countries by example to provide similar means of assistance to our courts.’”

Id. (citation omitted).

           These four factors are:

           (1) whether “the person from whom discovery is sought is a participant in the foreign
               proceeding,” in which case “the need for § 1782(a) aid generally is not as apparent as
               it ordinarily is when evidence is sought from a nonparticipant in the matter arising
               abroad,” because “[a] foreign tribunal has jurisdiction over those appearing before it,
               and can itself order them to produce evidence;”

           (2) “the nature of the foreign tribunal, the character of the proceedings underway abroad,
               and the receptivity of the foreign government or the court or agency abroad to U.S.
               federal-court judicial assistance;”

           (3) “whether the § 1782(a) request conceals an attempt to circumvent foreign proof-
               gathering restrictions or other policies of a foreign country or the United States;” and

           (4) “whether the discovery request is “unduly intrusive or burdensome.”

           Intel, 542 U.S. at 264–65.

           No single Intel factor is dispositive, or should be given more weight than the others.

Marubeni America Corp. v. LBA Y.K., 335 F. App’x 95, 97 (2d. Cir. 2009)

    III.      DISCUSSION

              a. Section 1782’s Statutory Requirements

           There is no dispute that Polygon is an “interested party” in the Spanish Proceedings.

Accordingly, the Court limits its analysis to the first and second statutory factors.

                        i. “Found” in this District

           The definition of “resides or found” under § 1782 “extends to the limits of personal

jurisdiction consistent with due process.” In re del Valle Ruiz, 939 F.3d 520, 527 (2d Cir. 2020).

The “relevant ‘forum’ [for § 1782 analysis] is limited to the district in which the district court

sits.” Id. at 529 n.10 (citing 28 U.S.C. § 1782(a)). Thus, the Court has jurisdiction over


                                                     7
           Case 1:21-mc-00364-ER Document 33 Filed 05/25/21 Page 8 of 24




Respondents if they are subject to personal jurisdiction in this District. This can be met by

showing that the Court has either “general or all-purpose jurisdiction,” or “specific or case-linked

jurisdiction.” BNSF Ry. Co. v. Tyrrell, 137 S. Ct. 1549, 1558 (2017). If no general jurisdiction

is found, specific personal jurisdiction in the § 1782 context may be sufficient “where the

discovery material sought proximately resulted from the respondent’s forum contacts.” In re del

Valle Ruiz, 939 F.3d at 530 (“That is, the respondent’s having purposefully availed itself of the

forum must be the primary or proximate reason that the evidence sought is available at all.”).

         There is no dispute that KKR, which has an office in Manhattan, is properly “found” in

this district for § 1782 purposes. However, Respondents argue that, although Carss and

Gallagher work for KKR, they are not properly “found” in the S.D.N.Y. because they do not

personally reside in the District, and they have not performed work relating to the KKR

transaction while physically present in the S.D.N.Y. Doc. 19 at 12.

         Respondent’s objections based on physical presence are unavailing.2 It is true that,

because Carss and Gallagher do not personally reside in the S.D.N.Y., the Court likely has no

general jurisdiction over them for § 1782 purposes. See Reich v. Lopez, 38 F. Supp. 3d 436, 457

(S.D.N.Y. 2014) (absent exceptional circumstances, a court’s general jurisdiction over an

individual is determined by domicile). However, the Second Circuit has explicitly rejected the

premise that the meaning of “found” in § 1782 is coextensive with general personal jurisdiction.

In re del Valle Ruiz, 939 F.3d at 527–28.3 Thus, the Court must nevertheless evaluate whether

serving these subpoenas on Carss and Gallagher would be consistent with specific personal


2
  However, as discussed in more detail infra, in light of Carss’ representation that he “do[es] not specifically recall
working on, or providing advice relating to, the transaction,” at all aside from being a signatory to Respondents’
letter to the CNMV informing it of this action, see Doc. 24 ¶ 2, the Court will quash the subpoena as to Carss in its
discretion under the Intel factors.
3
 While Respondents rely on In re Microsoft Corp., 428 F. Supp. 2d 188 (S.D.N.Y. 2006), this case preceded In re
del Valle Ruiz, which clarified the extent of § 1782’s “resides or is found” language.

                                                           8
          Case 1:21-mc-00364-ER Document 33 Filed 05/25/21 Page 9 of 24




jurisdiction. To conduct this analysis, the Court must first assess “if the individual or entity has

purposefully directed his activities at ... the forum” and whether “the litigation ... arise[s] out of

or relate[s] to those activities.” Id. (internal quotation marks and citation omitted). Second, the

Court must “determine whether the assertion of personal jurisdiction would comport with fair

play and substantial justice.” Id. (citation omitted).

        Carss and Gallagher are named individually because they are KKR employees who serve

on the board of KKR Europe V S.á rl, a KKR affiliate involved in the bid. Doc. 11 at 2.

Polygon alleges that, in this capacity, they were involved in analyzing and formulating Lorca’s

bid. Carss and Gallagher do not dispute that they are KKR employees and are associated with

KKR’s New York offices, which are located in the District. However, they both note that they

stopped commuting regularly to Manhattan in March 2020 due to the COVID-19 pandemic—

indeed, Carss states he has not commuted to the District for work at all. Doc. 23 at ¶ 4; Doc. 24

at ¶ 3. Thus, they argue that there can be no discovery material that “proximately resulted” from

[their] forum contacts, because they did not specifically perform work related to the takeover bid

while present in the S.D.N.Y. See Doc. 19 at 12 (citing In re del Valle Ruiz, 393 F.3d at 530).

        While Respondents raise a novel argument appropriate to these pandemic times, physical

presence in a jurisdiction is not a prerequisite for the exercise of specific personal jurisdiction, so

long as the party has taken actions that create “create a ‘substantial connection’ with the forum

State” and the exercise of jurisdiction is otherwise consistent with due process. See Burger King

Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985). This is particularly true when those actions

“create[] continuing obligations between [the party] and residents of the forum” and show that

the party “manifestly has availed [itself] of the privilege of conducting business there.” Id. at

476 (internal quotation marks omitted).



                                                   9
          Case 1:21-mc-00364-ER Document 33 Filed 05/25/21 Page 10 of 24




         Here, both Carss and Gallagher publicly hold themselves out to be associated with

KKR’s New York office, which is located in this District. See Doc. 11 at 4 n.4–5. Polygon

alleges that their knowledge of the transaction stems from their responsibilities as KKR

employees and board members of KKR Europe V S. á rl, a KKR affiliate.4 Id. at 4. Thus, any

work they would have performed relating to the transaction—including, for example, the

analysis of due diligence materials—would have been inextricably tied to their employment as

part of KKR’s New York-based team, even if it was not performed while they were physically

present in this District. See Doc. 12-7 at 58–59 (noting the retention of KKR to analyze the

viability of the bid). Moreover, Gallagher acknowledges that he has commuted into the district

for work 5–7 times since the COVID-19 pandemic. Doc. 24 at ¶ 3. Simply put, this is a far cry

from a situation in which one’s contact with the forum jurisdiction is “random, fortuitous, or

attenuated.” Burger King Corp, 471 U.S. at 475 (internal quotation marks omitted). The Court

therefore finds the ongoing, public association of Carss and Gallagher with KKR and its New

York office sufficient to create “continuing obligations” between them and KKR (a forum

resident) for the purposes of personal jurisdiction—at least regarding this action, which arises

from their business activities as KKR employees. Id at 476; see also Bank Brussels Lambert v.

Fiddler Gonzalez & Rodriguez, 305 F.3d 120, 128 (2d Cir. 2002) (weighing a Puerto Rican law

firm’s history of solicitation of New York clients and maintenance of other New York contacts

in relation to a dispute about a revolving credit agreement involving New York parties, even

though the firm’s alleged malpractice occurred in Puerto Rico).5


4
  KKR has not argued that the individual Respondents’ association with KKR Europe V S. á rl, which is
incorporated in Luxembourg, is distinguishable from their employment with KKR for the purposes of personal
jurisdiction, and the Court assumes that it is not.
5
  While the Court is not aware of cases in this District or Circuit to have squarely addressed whether, under similar
circumstances, an ongoing employment relationship alone is sufficient to bestow personal jurisdiction over a
telecommuting employee, other district courts to have addressed the issue have generally found jurisdiction in more

                                                         10
          Case 1:21-mc-00364-ER Document 33 Filed 05/25/21 Page 11 of 24




        The Court also finds that the exercise of personal jurisdiction over Carss and Gallagher

would not offend due process. See Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)

(exercise of jurisdiction must not offend “traditional notions of fair play and substantial justice”)

(citations omitted). In making this assessment, the Court considers “the burden on the

defendant,” “the interests of the forum [jurisdiction],” “the plaintiff’s interest in obtaining relief,”

“the interstate judicial system’s interest in obtaining the most efficient resolution of

controversies,” and the “shared interest of the several States in furthering fundamental

substantive social policies.” Asahi Metal Industry Co., Ltd. v. Sup. Ct., 480 U.S. 102, 113

(1987). These factors weigh in favor of exercising jurisdiction. According to the certificates of

service submitted by Polygon, Respondents both reside in the Eastern District of New York.

Doc. 26-2, Doc. 26-3. As one might expect given the location of their employer, they are in

commuting distance of this District, and any burden of travel would thus be de minimus.

Moreover, because Carss and Gallagher hold themselves out to be based in KKR’s New York

office, it cannot be said that it would be unforeseeable for them to be “haled into court” in this

District, at least regarding KKR business. See Burger King Corp., 471 U.S. at 486 (citation

omitted). Given the Court’s uncontested jurisdiction over KKR, the Court also finds that this

dispute would be more efficiently resolved if all Respondents appeared in this District, rather

than splitting proceedings between here and the E.D.N.Y.


tenuous cases than this. See, e.g., M3 USA Corp. v. Hart, ---F. Supp. 3d---, 2021 WL 308162, at *9–10 (E.D. Pa.
Jan. 29, 2021) (finding specific personal jurisdiction over an employee in a breach of contract action who worked
remotely for a Pennsylvania-based company for years, when the company’s operations were focused in
Pennsylvania and her “business responsibilities had both national and international reach”); Opus Fund Servs.
(USA) LLC v. Theorem Fund Servs. LLC, No. 17 C 923, 2017 WL 4340123, at *4 (N.D. Ill. Sept. 29, 2017) (Illinois
had jurisdiction over defendant employee who worked remotely in Oregon when “all of the allegations against
[employee] stem[med] from her employment,” and involved regular communication with the company’s Illinois
office); cf. TorcUP, Inc. v. Aztec Bolting Servs., Inc., 386 F. Supp. 3d 520, 527–28 (E.D. Pa. 2019) (no specific
jurisdiction in Pennsylvania when employee was hired solely as a sales representative for the Houston, Texas region
of a Pennsylvania company, conducted no business activities in Pennsylvania, and was accused of stealing a list of
Texas customer information). Notably, none of these cases dealt with the situation here, where the only stated
reason for telecommuting is the exceptional circumstance of the COVID-19 pandemic.

                                                        11
         Case 1:21-mc-00364-ER Document 33 Filed 05/25/21 Page 12 of 24




       Finally, in their opening brief, Respondents argued that they had not been properly

served. Doc. 19 at 12. Polygon’s certificate of service shows that copies of the subpoenas were

originally delivered together to KKR’s corporate office and left with security personnel, who

indicated that she was authorized to accept service on their behalf. Doc. 26-1. In its Opposition

brief, Polygon attached additional certificates of service indicating that it had also mailed copies

of the subpoenas to Gallagher and Carss’ last known addresses. Docs. 26-2, 26-3. Respondents

did not make any further arguments regarding the adequacy of service in their reply brief.

       While it appears that Polygon’s initial attempt at service at KKR’s offices did not strictly

comport with Rule 45’s instructions to “deliver[] a copy [of a subpoena] to the named person,”

the Court finds that its subsequent service by mail was sufficient under the circumstances of this

case. See JPMorgan Chase Bank, N.A. v. IDW Grp., LLC, No. 08 Civ. 9116 (PGG), 2009 WL

1313259, at *2–3 (S.D.N.Y. May 11, 2009) (granting leave to serve [the witness] by certified

mail because doing so would be “reasonably calculated under the circumstances to provide

[witness] with both notice and an opportunity to prevent objections”); see also Medical

Diagnostic Imaging, PLLC v. Carecore National, LLC, Nos. 06 Civ. 7764 (CS)(THK), 06 Civ.

13516 (VM)(THK), 2008 WL 3833238, at *2–3 (S.D.N.Y. Aug. 15, 2008) (granting leave to

serve nonparty with a deposition subpoena by delivering a copy of the subpoena to his place of

employment, mailing a copy by first-class mail, and attaching a copy of the court’s order to

subpoena, where there was “no question that [nonparty] ha[d] notice that his deposition [was]

being sought”). Indeed, Carss and Gallagher did not make further objections to the adequacy of

service after Polygon mailed the subpoenas to their last known places of residence. Therefore,

the Court will not quash the subpoena based on improper service.




                                                 12
         Case 1:21-mc-00364-ER Document 33 Filed 05/25/21 Page 13 of 24




                     ii.     “For Use In” a Foreign Proceeding

       To establish that a document is “for use” in a foreign proceeding, courts focus on the

“practical ability of an applicant to place a beneficial document—or the information it

contains—before a foreign tribunal.” In re Accent Delight Int’l, Ltd., 869 F.3d 121, 131 (2d Cir.

2017) (emphasis in original). A petitioner need not show the discovery is necessary to prevail in

the proceeding—only that it will be “used at some stage.” Id. (citing Mees v. Buiter, 793 F.3d

291, 301 (2d Cir. 2015)). Nor is a petitioner required to establish that the materials sought will

be admissible in the foreign proceeding. See Brandi-Dohrn v. IKB Deutsche Industriebank AG,

673 F.3d 76, 82 (2d Cir. 2012).

       Respondents argue that the subpoenas cannot be “for use” in the Spanish Proceedings

because the High Court has declared the information they seek to be “irrelevant” to the Takeover

Challenge. Doc. 19 at 10–11. This argument is based on the High Court’s January 15, 2021

determination that “[Polygon] did not prove that the documents missing from the administrative

case files . . . prevent it from exercising its right to defense with the proper guarantees.” Doc.

21-3 at 9. While the January 15 High Court order did not explicitly state that the documents

were “irrelevant,” the briefing surrounding the order focused on the potential relevance of the

information sought, and thus Respondents argue that the High Court’s decision must be

understood as a determination that the materials are irrelevant. Polygon contests that the High

Court’s ruling was narrower, and constituted only a determination that the materials were not

part of the administrative file or were confidential. See Doc. 25 at 7; Doc. 27 at ¶ 32.

       Polygon has met its burden to show that the materials sought would be “for use in” the

Spanish Proceedings. Crucially, Polygon will seek to introduce materials acquired through this

proceeding into evidence in the Delisting Challenge. Doc. 25 at 7. This alone demonstrates the



                                                 13
         Case 1:21-mc-00364-ER Document 33 Filed 05/25/21 Page 14 of 24




“practical ability” to place the documents in front of a foreign tribunal. See In re Accent Delight

Int’l, Ltd., 869 F.3d at 131. While the High Court may ultimately find some or all of the

evidence to be inadmissible, this is the High Court’s determination to make, not this Court’s.

See Brandi-Dohrn, 673 F.3d at 84 (reversing denial of § 1782 application on the basis that the

discovery sought would not be admissible). Because Polygon is entitled to make efforts to attach

this information to their statement of claim in the Delisting Challenge, it is entitled to seek that

information pursuant to § 1782.

       The Court also cannot find that the January 15, 2021 decision amounts to a conclusive

determination that the information sought is “irrelevant.” Under similar circumstances, the

District of Rhode Island recently declined to characterize the High Court’s decision this way,

noting that the High Court only held that “the CNMV was not required to provide the documents

because they were not part of the CNMV’s case file and because Polygon had failed to meet its

burden of demonstrating a need for confidential documents.” In re Polygon Global Partners

LLP, No. 21 Misc. 007 (WES), 2021 WL 1894733, at *3 (D.R.I. May 11, 2021). The Court

agrees that, while relevance may well have figured into the High Court’s determination, it would

be inappropriate to read beyond the text of the decision and speculate about the High Court’s

rationale. This is particularly true given that Polygon has also sought similar documents via

third-party discovery in the Takeover Proceeding, on which the High Court has not yet ruled.

Doc. 21 at ¶¶ 31–33. Thus, the Court will refrain from engaging in a “speculative foray[]” into

how the High Court will rule on that question, or how it might receive evidence produced

pursuant to these subpoenas in the event Polygon attaches them in the Delisting Challenge. See

Mees, 793 F.3d at 299; Brandi-Dohrn, 673 F.3d at 82.




                                                  14
           Case 1:21-mc-00364-ER Document 33 Filed 05/25/21 Page 15 of 24




             b. The Intel Factors

          While Polygon has met § 1782’s statutory requirements, the Court must also consider the

discretionary factors set forth in Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241

(2004).

                 i.     The Person from Whom Discovery is Sought

          The first Intel factor requires consideration of whether “the person from whom discovery

is sought is a participant in the foreign proceeding,” in which case “the need for § 1782(a) aid

generally is not as apparent as it ordinarily is when evidence is sought from a nonparticipant in

the matter arising abroad.” Intel, 542 U.S. at 264. Thus, courts considering this factor have

assessed not just whether the respondent is literally a party to the foreign proceeding, but also

whether the information sought is within the jurisdictional reach of the foreign court, and

whether applicants “for all intents and purposes ... seek[ ] discovery from ... their opponent in the

[foreign] litigation.” Schmitz v. Bernstein Liebhard & Lifshitz, LLP., 376 F.3d 79, 85 (2d Cir.

2004) (citing Intel).

          Here, it is undisputed that KKR is not a named participant in the Spanish Proceedings.

Rather, it is affiliated with various funds and vehicles that indirectly own Lorca. However,

Respondents argue that, because Lorca and MasMovil are defendants in the Spanish

Proceedings, Polygon could obtain much of the discovery sought through those proceedings,

either through Lorca or MasMovil or directly from KKR through various third-party procedures.

Respondents cite to the declaration of Spanish attorneys who state that (1) because KKR is a

party “involved in the legal relationship at stake,” it could be subject to certain discovery

obligations; and that (2) even if this condition is not met, KKR could still be subject to discovery

under a Spanish law permitting the third-party production of documents that are “transcendental



                                                 15
         Case 1:21-mc-00364-ER Document 33 Filed 05/25/21 Page 16 of 24




for the purposes of issuing judgement [sic].” See Doc. 21, Murillo/Vélez Decl. ¶¶ 40–48; see

also Doc. 30, Murillo/Vélez Reply Decl. at ¶¶ 17–21. Polygon disputes Respondents’ view of

the appropriate legal relationship at issue, citing the declaration of Spanish attorneys who take a

contrary view. See Doc. 27 at ¶ 36.

       First, assuming arguendo that some of the information sought is available directly

through MasMovil or Lorca, this would not bar discovery of the materials sought through this

proceeding. See In re Top Matrix Holdings Ltd., No. 18 Misc. 465 (ER), 2020 WL 248716, at *5

(S.D.N.Y. Jan. 16, 2020) (ordering discovery even when the evidence was likely in the

possession of a parent company that was subject to the jurisdiction of a foreign court). In re Top

Matrix Holdings relied on In re del Valle Ruiz in noting that a parent company, which was a

participant in the foreign proceedings, was treated as separate legal entity for the purposes of this

analysis. See id. at *5 (citing In re del Valle Ruiz, 939 F.3d at 523); see also In re Polygon

Global Partners LLP, 2021 WL 1894733, at *4 (focusing, in analogous proceedings, on the

distinct legal identity of another of Lorca’s partial owners and finding that this factor weighed in

Polygon’s favor). Here, the relationship between KKR and Lorca and MasMovil is even more

attenuated than a parent-subsidiary relationship, and it is undisputed that KKR is not formally a

party to the Spanish Proceedings.

       Second, the Court is not in a position to assess who has the better view regarding

whether, under Spanish law, KKR was “involved in the legal relationship at stake” in the

MasMovil transaction; indeed, our Circuit precedent counsels against efforts to make such

assessments. See Europa S.A. v. R. Esmerian, Inc., 51 F.3d 1095, 1099 (2d Cir. 1995)

(cautioning district courts against attempts to glean the accepted practices of other nations from

conflicting evidence). In the absence of authoritative proof otherwise, the Court therefore



                                                 16
          Case 1:21-mc-00364-ER Document 33 Filed 05/25/21 Page 17 of 24




assumes that if KKR could be compelled to produce evidence in the Spanish Proceedings at all,

it would do so as a third party, not as a function of its relationship to Lorca or MasMovil. See

Doc. 21 at ¶ 45. To this point, Respondents cite a Spanish provision that permits the High Court

to compel production of documents from third parties under certain circumstances.6 However,

Polygon has not made any third-party request to KKR through this provision, and the Court

cannot know how such a request would be received in the High Court.7 While it is proper to

consider whether a foreign tribunal “has jurisdiction over” the § 1782 respondent such that it

“can itself order [the respondent] to produce evidence,” the mere possibility that KKR could, at

some point, be subject to a third-party discovery provision in Spain is too attenuated a

connection to the Spanish Proceedings to significantly weigh in its favor under this factor. See

542 U.S. at 264. To find otherwise would be to go beyond a straightforward assessment of

whether KKR is actually or functionally a party to the Spanish Proceedings, and instead require

the Court assess how the High Court might hypothetically apply its third-party discovery rules.

Thus, this factor weighs in Polygon’s favor.

                  ii.      The Receptivity of the Foreign Government

         Courts must also consider “the receptivity of the foreign government” to “U.S. federal-

court judicial assistance.” Intel, 542 U.S. at 264. In this Circuit, this factor requires

consideration of “only authoritative proof that a foreign tribunal would reject evidence obtained

with the aid of [S]ection 1782 . . . as embodied in a forum country’s judicial, executive or


6
  Respondents cite to Article 330 of the Spanish Law on Civil Procedure, which states that “non-litigant third parties
shall solely be required to exhibit documents owned by them and sought by one of the parties where the court should
deem that knowledge of such documents is transcendental for the purposes of issuing judgement [sic.].” The
Murillo/Vélez Decl. states that the aforementioned “transcendental” standard applies when the “High Court deems
the document to be crucial to hand down its decision (ultimately, that the document is relevant for the judgment).”
Doc. 21 at ¶ 44.
7
 Polygon’s failure to seek discovery from KKR in this capacity is not fatal to its application because § 1782
imposes no exhaustion requirement. See In re Top Matrix Holdings Ltd., 2020 WL 248716, at *6.

                                                         17
         Case 1:21-mc-00364-ER Document 33 Filed 05/25/21 Page 18 of 24




legislative declarations.” Euromepa S.A. v. R. Esmerian, Inc., 51 F.3d 1095, 1100 (2d Cir.

1995). Courts are discouraged from speculating about the accepted practices and attitudes of

foreign nations. Id. at 1099.

        Respondents urge the Court to defer to the letter submitted by the CNMV, an agency

within Spain’s executive branch and the party whose determinations are under review in both

Spanish Proceedings. The CNMV requests that the Court deny the application in its entirety.

See Doc. 20-2 at 10. In its letter, the CNMV opposes this application on two grounds: First, it

states that granting discovery would undermine the High Court’s ruling regarding the relevance

of similar documents sought by Polygon, and second, it argues that certain of the documents

sought would be subject to a duty of secrecy under Spanish law, specifically Article 248 of

Royal Legislative Decree 4/2015 (“Art. 248”). Id.

        Relying on this letter, Respondents analogize this case to Schmitz v. Bernstein Liebhard

& Lifshitz, LLP., 376 F.3d 79 (2d Cir. 2004). In Schmitz, the court found that the Intel factors

weighed against discovery when the German Federal Ministry of Justice and the Public

Prosecutor in Bonn, Germany wrote to the court to argue that permitting § 1782 discovery would

“jeopardize [an] ongoing German criminal investigation” and “jeopardize German sovereign

rights.” 376 F.3d at 84. However, German authorities also left open the possibility that these

documents would be made available to the petitioners later in the proceedings. Id. The court

also noted that the documents sought were already subject to a protective order in this District.

Id. at 82.

        While the Court is mindful of the concerns raised by the CNMV, it finds that these can be

adequately addressed by a protective order, as discussed in more detail infra. See Euromepa, 51

F.3d at 1101 (“[W]e think that it is far preferable for a district court to reconcile whatever



                                                 18
          Case 1:21-mc-00364-ER Document 33 Filed 05/25/21 Page 19 of 24




misgivings it may have about the impact of its participation in the foreign litigation by issuing a

closely tailored discovery order rather than by simply denying relief outright.”). First, the

CNMV’s warning that a discovery order would “attribute jurisdiction that corresponds to . . . the

National High Court” does not amount to “authoritative proof” that the High Court would reject

the evidence sought, as this statement did not come from the High Court itself. See Doc. 20-2 at

10. While Respondents are correct that the court in Schmitz properly relied on concerns raised

by German prosecutors rather than by a German court, these concerns related directly to

investigations being conducted by those prosecutors; in other words, the court’s decision was not

predicated on the prosecutors’ representations about the German judiciary.8 Rather, as discussed

above, the Court can only find that the High Court has ruled that similar evidence sought did not

need to be made part of the administrative file in the Takeover Challenge. Thus, the Court is not

obligated to defer to the CNMV’s characterization of the High Court’s decision. See In re

Polygon Global Partners LLP, 2021 WL 1894733 at *5 (declining to find that an analogous

CNMV letter weighed in favor of disclosure).

        Second, the CNMV argues that some of the evidence sought would be subject to a duty

of secrecy under Spanish law. Doc. 20-2 at 10. Polygon disputes the extent to which this duty

extends to KKR. Doc. 25 at 19–20. However, even assuming that Respondents and the CNMV

are correct, Respondents do not argue that the entirety of documents sought would be subject to

the duty of secrecy, and have not shown any reason why this issue cannot be adequately

addressed by a protective order, given that KKR may still lodge objections based on privilege in

the ordinary course. See Euromepa, 51 F.3d at 1101; cf. Schmitz, 376 F.3d at 85 (declining to


8
 Indeed, the Court in Schmitz also had before it two declarations from a German judge, noting that the German
court would consider the discovery if it were put before it, but that “the court’s willingness to consider such
documents was indeed no declaration that the Court supported—in opposition to other authorities of the Federal
Republic of Germany—the production of such documents.” Id. at 82. No analogous declaration exists here.

                                                        19
         Case 1:21-mc-00364-ER Document 33 Filed 05/25/21 Page 20 of 24




tailor via a protective order when the documents sought by movants were already subject to

another protective order in litigation in this District).

        Finally, while Respondents argue that Schmitz compels the Court to quash the subpoena

in its entirety, the Second Circuit’s holding was not so broad. Rather, the court in Schmitz found

that the trial court had not abused its discretion by denying the discovery request, including by

finding that there was no way to effectively tailor an order in light of the pre-existing American

protective order and German law enforcement authorities’ concerns. Id. at 84–85. Here,

however, the sensitivity of the discovery sought appears to hinge on the extent to which certain

documents are subject to a Spanish duty of secrecy. This concern is best addressed through the

parties’ targeted negotiations on this topic. Thus, while this factor leans in Respondents’ favor, it

does not merit a complete quashing of the subpoenas. Rather, the parties are instructed to

negotiate a protective order that would cover materials that are protected by the duty of secrecy

provided for in Article 248, and KKR is instructed to maintain a privilege log as necessary.

                iii.    Circumvention of Foreign Discovery

        The third Intel factor requires consideration of whether the request “conceals an attempt

to circumvent foreign proof-gathering restrictions or other policies of a foreign country or the

United States.” Intel, 542 U.S. at 265. The evidence requested does not need to be admissible or

discoverable in the foreign tribunal. See In re Top Matrix Holdings Ltd., 2020 WL 248716, at

*6. On the other hand, however, courts have “routinely rejected Section 1782 motions under

Factor Three when applicants have already exhausted available remedies in foreign tribunals and

seek another ‘bite at the apple’ after having already been denied recourse.” Id.

        Respondents’ arguments here are similar to the arguments they raised regarding the

statutory “for use” element. They argue that, because the High Court previously rejected



                                                   20
         Case 1:21-mc-00364-ER Document 33 Filed 05/25/21 Page 21 of 24




Polygon’s attempt to supplement the administrative record in the Takeover Challenge, additional

efforts to seek this discovery would amount to a circumvention of Spanish discovery rules. Doc.

19 at 17–18. However, as previously discussed, the Court cannot find on text of the High

Court’s decision that Spanish courts would “prohibit[] the discovery of those documents” and

their attachment to the complaint. In re Accent Delight Int’l Ltd., 791 F. App’x 247, 251 (2d Cir.

2019) (emphasis in original). Rather, the High Court only held that “[Polygon] did not prove

that the documents missing from the administrative case files and that should be a part thereof

prevent it from exercising its right to defense . . . .” Doc. 21-3 at 9.

        Respondents, through the Murillo/Vélez declarations, also argue that Polygon could have

requested this information directly from KKR in the Takeover Challenge (and may have the

opportunity to seek it in an appeal as well), but has made the requests through § 1782 to avoid “a

presumably adverse outcome.” Doc. 21 at ¶ 45; see also Doc. 30 at ¶ 22. Whatever Polygon’s

likelihood of success in seeking some or all of these materials in Spain—a topic on which the

Court will not speculate—Intel imposes no administrative exhaustion requirement. In re Top

Matrix Holdings Ltd., 2020 WL 248716, at *6. Thus, factor three weighs in Polygon’s favor.

                iv.     Burden

        The Court may also decline to compel discovery when faced with “unduly intrusive or

burdensome requests.” Intel Corp., 542 U.S. at 265. Respondents first urge the Court to quash

the subpoenas under this factor for many of the reasons already discussed in this Opinion,

including that the information might be obtainable from MasMovil and Lorca, that the Spanish

High Court has purportedly declared it irrelevant, and due to privacy concerns. Doc. 19 at 22–

24. As already discussed, the Court finds that Respondents’ concerns regarding these issues are

adequately addressed through a protective order that provides appropriate protection to, inter



                                                  21
         Case 1:21-mc-00364-ER Document 33 Filed 05/25/21 Page 22 of 24




alia, material that is subject to the duty of secrecy under Art. 248. The parties are directed to

meet and confer regarding an appropriate protective order by June 15, 2021. Moreover, to the

extent Respondents seek to withhold any of these items as privileged on their own behalf, they

may do so while providing a privilege log, as in the ordinary course of discovery.

       Second, Respondents note that Carss has testified that he has no recollection of working

on the bid or takeover at all. Doc. 24 at ¶ 2. Polygon has not proffered evidence sufficient to

rebut Carss’ testimony, as it points only to a reference to his service on the board of KKR Europe

V S. á rl. See Doc. 25 at 21 (citing Doc. 12-7 at 42). Thus, the Court finds that taking discovery

from Carss would have little probative value, and quashes the subpoena as to Carss. See In re

Top Matrix Holdings Ltd, 2020 WL 248716, at *7 (denying discovery as to individual who could

not recall key details regarding events on which discovery was sought); see also Lee v. Kucker &

Bruh LLP, No. 12 Civ. 4662 (BSJ)(JCF), 2013 WL 680929, at *2 (S.D.N.Y. Feb. 25, 2013)

(quashing subpoena where potential deponent had no first-hand knowledge of material sought,

and citing cases).

       Third, the Court will not completely quash the subpoenas based on KKR’s assertion that

they are “not … time bound” or are without “territorial limit.” Doc. 19 at 23 (citing In re Kreke

Immobilien KG, No. 13 Misc. 110 (NRB), 2013 WL 5966916, at *7 (S.D.N.Y. Nov. 8, 2013),

abrogated by In re del Valle Ruiz, 939 F.3d 520, 533 (2d Cir. 2019)). Respondents have not

identified with particularity why compliance would be burdensome. In re Kleimar N.V., 220 F.

Supp. 3d 517, 522 (S.D.N.Y. 2016) (declining to quash subpoena where respondent did not set

forth the manner and extent of the burden it imposed). While Respondents are correct that

several of the requests seek “all documents” of certain categories, the requests are generally

tailored to the MasMovil transaction, thus mitigating the risk of limitless responsive discovery.



                                                 22
         Case 1:21-mc-00364-ER Document 33 Filed 05/25/21 Page 23 of 24




To the extent that any of the requests encompass non-privileged information that is unrelated to

the MasMovil transaction, or impose a more particularized burden to KKR, the parties are

instructed to meet and confer to narrow the scope of such requests.

       Fourth, Respondents argue that compliance with the subpoenas would unfairly place on

KKR the risk of any noncompliance with Art. 248’s duty of secrecy and other European privacy

regulations. In particular, they note that that some of the discovery sought would likely be

subject to General Data Protection Regulation (EU) 2016/679 (the “GDPR”), which imposes

additional regulations regarding the disclosure of personally identifying information, regardless

of whether that information is designated as confidential or subject to a protective order in this

Court. See Doc. 21 at ¶¶ 62–67. However, while the Court acknowledges that KKR’s efforts to

comply with the GDPR will likely impose some additional compliance costs, it has not

demonstrated that compliance would impose a financial burden on KKR that is disproportionate

to the needs of the case. See In re Polygon Global Partners LLP, 2021 WL 1894733, at *6

(finding that similar production sought from Providence Equity Partners was not likely to impose

significant expense).

       Finally, Respondents separately argue that Polygon should indemnify KKR in the event it

incurs any expenses in connection with breaches of European law through its compliance with

this Order. See Doc. 19 at 25 (citing In re Hansainvest Hanseatische Inv.-GmbH, 364 F. Supp.

3d 243, 252 (S.D.N.Y. 2018) (requiring indemnification for any breaches of European privacy

law)). While the Court does not believe this is a significant possibility, it agrees that incurring

any such liability in response to this Order would be unfair. Thus, to the extent that KKR or

Gallagher incur any liability resulting from fines for breach of European privacy law, Polygon

must indemnify them. See In re Polygon Global Partners LLP, 2021 WL 1894733, at *6



                                                 23
          Case 1:21-mc-00364-ER Document 33 Filed 05/25/21 Page 24 of 24




(ordering the same regarding Providence Equity Partners).


   IV.      CONCLUSION

         For the foregoing reasons, the Court DENIES KKR and Gallagher’s motions to quash,

but GRANTS the motion as to Carss. The parties are instructed to meet and confer regarding a

protective order, and to submit a proposed stipulated protective order for the Court’s approval by

June 15, 2021.

         The Clerk of Court is respectfully directed to terminate the motion, Doc. 18.



It is SO ORDERED.


Dated:    May 25, 2021
          New York, New York


                                                             EDGARDO RAMOS, U.S.D.J.




                                                 24
